02-11-377-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00377-CV
 
 



In the Guardianship of Peggy V. Graham, An
  Incapacitated Person


 


 



 
 
------------
 
FROM Probate
Court No. 1 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On November
18, 2011, we ordered appellant to pay or make arrangements to pay for
preparation of the clerk’s record on or before Monday, December 19, 2011, and we
advised appellant that failure to pay or to make such arrangements would result
in dismissal of the appeal for want of prosecution.  See Tex. R. App. P.
35.3(a)(2), 37.3(b), 42.3(c). 
          Because
appellant has not made payment arrangements for the
clerk’s record, it is the opinion of the court that the appeal should be
dismissed for want of prosecution.  Accordingly, we dismiss the appeal.  See
Tex. R. App. P. 37.3(b), 42.3(b).
Appellant
shall pay all costs of the appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
January 5, 2012




[1]See Tex. R. App. P. 47.4.